Citation Nr: 1043310	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from 
September 13, 2007, to include whether the Veteran is entitled to 
an evaluation in excess of noncompensable at any time in the year 
prior to September 13, 2007, for lumbar back herniated nucleus 
pulposus at L5-S1 with arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.

This appeal comes before the Board of Veterans' Appeals (Board) 
from December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Board Remanded the appeal in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its March 2010, the Board directed that, during Remand, the 
Veteran be afforded an opportunity to identify the provider who 
performed a 2008 microdiscectomy for treatment of the Veteran's 
service-connected back disability, and to identify or submit 
records of relevant treatment, so that clinical evidence of the 
severity of the Veteran's service-connected back disability 
during the appeal period, that is, the period beginning one year 
prior to the receipt of the Veteran's September 2007 claim for an 
increased rating.

Following the Board's March 2010 Remand, the AMC initially 
advised the Veteran, by a letter issued in May 2010, that he 
could submit evidence showing that his service-connected back 
disability had increased in severity.  The letter did not 
specifically advise the Veteran that he should identify or submit 
the records of the provider who performed a back surgery in 2008, 
or that the Veteran should submit or identify records, lay or 
medical, which would establish the severity of the disability 
throughout the appeal period.

By a "corrective" letter issued in June 2010, the AMC advised 
the Veteran to identify the provider who performed an April 2008 
microdiscectomy and prescribed bedrest.  However, the second 
sentence of this letter to the Veteran states, in bold lettering, 
"There is no need for you to send in any additional 
information."  The Veteran did not thereafter identify any 
provider who had treated him for his back disability with 
bedrest, microdiscectomy, or otherwise, during the relevant 
appeal period.  Although the AMC's letter also advised the 
Veteran that he should read the entire letter, and the letter did 
request that the Veteran identify the provider who performed a 
microdiscectomy, the Board finds that the June 2010 notice to the 
Veteran was not accurate, and that a more accurate letter should 
be issued to the Veteran.  Although the May 2010 notice to the 
Veteran complied with the directives in the Remand, it is the 
Board's opinion that further notice to the Veteran should be 
issued prior to appellate review.  In particular, the Board notes 
that, without additional evidence from the Veteran, there is 
essentially no evidence as to the severity of the Veteran's 
service-connected disability during the portion of the appellate 
period prior to June 2008, when the Veteran was afforded VA 
examination.  

It is not clear from the original rating decision, the August 
2008 statement of the case (SOC), or September 2010 supplemental 
statement of the case (SSOC) that the possibility that the 
Veteran's lumbar disability increased in severity in the year 
prior to the receipt of the October 2007 claim, as required under 
38 C.F.R. § 3.400(o)(2).  That regulation was not discussed in 
any communication to the Veteran.  When the claim is 
readjudicated after the development directed below, the 
readjudication should include consideration of that provision.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (date of award 
effective as of date of receipt or date entitlement to award 
became factually ascertainable, whichever is later, except that 
an increased evaluation for a disability for which service 
connection is already in effect may be granted during the year 
prior to the application for increase if it is factually 
ascertainable that an increase in disability occurred in the 1 
year prior to the application.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify any non-VA provider who treated him 
for a back disability during the period from 
October 2006 to June 2008.  Specifically ask 
him to identify the provider who performed 
the April 2008 L4 microdiskectomy and 
prescribed bed rest thereafter.  
   Advise the Veteran that he may also 
provide non-clinical evidence, such as 
statements from co-workers or supervisors, to 
show the severity of back disability from the 
date of his claim in October 2007 and whether 
back disability increased in severity in the 
year prior to that claim.  
   Advise the Veteran to identify any non-VA 
facility at which radiologic examination of 
the back or other diagnostic testing was 
conducted, and to provide the mane of the 
facility at which microdiskectomy, injections 
into the spine, or other procedures, were 
performed.  Advise the Veteran to submit or 
identify any non-VA clinical or non-clinical 
evidence of the current severity of back 
disability.  Ask him to provide a release so 
that VA may obtain these records.

2.  Obtain the Veteran's VA clinical records, 
if any, from October 2006 to the present.  

3.  After completing the above, ask the 
examiner who conducted the July 2010 VA 
examination to provide an addendum to the 
prior opinion, after interviewing the 
Veteran, or afford the Veteran additional VA 
examination.  The examiner should elicit 
information from the Veteran about the 
history of his disability and the 
manifestations and symptoms of that 
disability prior to June 2008, beginning form 
October 2006.  
   After reviewing the evidence obtained on 
Remand, including any private medical 
evidence, evidence from facilities at which 
radiologic examination of the Veteran's back 
was conducted from October 1, 2006, to the 
present, medical records from any facility at 
which the Veteran was treated for a back 
disability during that period, and the 
Veteran's lay evidence and any lay statements 
form others, the examiner should describe the 
severity of the Veteran's back disability 
from September 13, 2006 to September 13, 
2007, including whether the Veteran had 
manifested an increase in severity of 
symptoms, decreased range of motion, or other 
change in severity during that period.  To 
the extent possible, the examiner should 
indicate where pain began in the Veteran's 
range of motion during that period.  
   All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board. 

4.  After completing the above actions, the 
Veteran's claim for an increased evaluation 
in excess of 10 percent from September 13, 
2007, for lumbar back disability should be 
should be readjudicated, including with 
consideration of 38 C.F.R. § 3.400(o)(2).  If 
the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


